U.S. Department of Justice
Office of Justice Programs
Office for Civil Rights
Washington, D.C. 20531

Frequently Asked Questions Regarding Twelve-Step Recovery
Programs for Recipients of Justice Department Financial Assistance 1
Executive Order 13279, Executive Order 13559, and the Department of Justice's (DOJ)
regulations on the Equal Treatment for Faith-Based Organizations, 28 C.F.R. pt. 38,
prohibit recipients from using DOJ financial assistance on inherently (or explicitly)
religious activities and from discriminating in the delivery of services on the basis of
religion. The following are some frequently asked questions addressing whether twelvestep recovery programs are considered inherently religious activities and the conditions
under which recipients may offer such programs in compliance with applicable civil
rights laws.

What are “twelve-step” recovery programs?
Traditional twelve-step programs outline a course of action for recovering from an
addiction whereby participants proceed through twelve core developmental stages.
Twelve-step programs are a form of self-help in which members of a fellowship
struggling with the same problem support each other.
The twelve-step program originated with Alcoholics Anonymous (AA) (http://aa.org).
According to AA, the twelve steps are as follows:
(1) We admitted we were powerless over alcohol—that our
lives had become unmanageable. (2) Came to believe that
a Power greater than ourselves could restore us to sanity.
(3) Made a decision to turn our will and our lives over to
the care of God as we understood Him. (4) Made a
searching and fearless moral inventory of ourselves. (5)
Admitted to God, to ourselves, and to another human being
the exact nature of our wrongs. (6) Were entirely ready to
have God remove all these defects of character. (7)
Humbly asked Him to remove our shortcomings. (8) Made
a list of all persons we had harmed, and became willing to
1

This guidance applies to recipients of financial assistance from the Department of Justice's Office of
Justice Programs, Office on Violence Against Women, and Office of Community Oriented Policing
Services.

make amends to them all. (9) Made direct amends to such
people wherever possible, except when to do so would
injure them or others. (10) Continued to take personal
inventory and when we were wrong promptly admitted it.
(11) Sought through prayer and meditation to improve our
conscious contact with God, as we understood Him,
praying only for knowledge of His will for us and the
power to carry that out. (12) Having had a spiritual
awakening as the result of these Steps, we tried to carry this
message to alcoholics, and to practice these principles in all
our affairs.
There are other twelve-step programs that deal with addictions other than alcohol. Some
of the best known are Narcotics Anonymous (NA) (http://www.na.org), Gamblers
Anonymous (GA), Overeaters Anonymous (OA), and Clutterers Anonymous (CLA).
There are also a number of twelve-step programs that address compulsive sexual
behavior.
The format of twelve-step meetings may vary, but most include a discussion of one of the
twelve steps, the sharing of personal stories of recovery, reading from twelve-step
literature, and prayer. Twelve-step programs also include sponsorship, linking a mentor
who has had success in recovery with a person who is at the beginning stages of
recovery.

How do the DOJ’s regulations, Equal Treatment for Faith-Based Organizations, 28
C.F.R. pt. 38, affect a recipient’s use of DOJ funding?
In 2002, President George W. Bush issued Executive Order 13279, and in 2004, the DOJ
issued the regulations, Equal Treatment for Faith-Based Organizations (Equal Treatment
Regulations), 28 C.F.R. pt. 38. In 2010, President Barack H. Obama issued Executive
Order 13559 on federal funding of faith-based organizations. The Executive Orders and
the Equal Treatment Regulations prohibit recipients from using DOJ financial assistance
to engage in inherently (or explicitly) religious activities, such as proselytizing, scripture
study, or worship. Faith-based recipients may, of course, engage in inherently religious
activities; however, these activities must be separate in time or location from the program
supported with DOJ financial assistance and participation in these programs must be
voluntary. Recipients must not compel beneficiaries of the DOJ-funded program to
participate in inherently religious activities, and they must not discriminate in the
delivery of services or benefits on the basis of religion, a religious belief, a refusal to hold
a religious belief, or a refusal to participate in a religious practice.

Is a twelve-step recovery program such as AA or NA an inherently religious
activity?
Yes. Courts have analyzed this question in reference to the Establishment Clause of the
First Amendment to the United States Constitution. The Establishment Clause prohibits
the government from making any law “respecting an establishment of religion.” This
clause not only forbids the government from establishing an official religion, but it also
prohibits government actions that favor one religion over another or from preferring
religion over non-religion. Courts have repeatedly found that traditional twelve-step
programs contain religious content and are religious activities. 2 In reaching this
determination, courts have relied upon several factors, such as the fact that the twelve
steps are based on the monotheistic idea of a single God or Supreme Being, which is
rooted in the religious concept of a Higher Power. It is important to keep in mind that a
program or activity does not need to be a traditional form of religious worship to be a
religious activity; a program can have a secular purpose such as providing drug or alcohol
treatment but its programming may contain religious content.

Does this mean that direct and sub-recipients of DOJ financial assistance cannot
include twelve-step recovery programs in any of the services that they provide?
No. Recipients must carefully structure their programs and activities, however, to ensure
that DOJ financial assistance is not being used for literature, classes, meetings,
counseling sessions, or other activities that support twelve-step programs. Moreover,
recipients must ensure that twelve-step programs take place at a separate time or location
from the activities supported with DOJ financial assistance and that the participation of
beneficiaries in twelve-step programs is strictly voluntary. DOJ-funded organizations
that operate substance-abuse treatment programs must make clear to both grant-making
agencies and beneficiaries that twelve-step programming is separate and distinct from
DOJ-funded activities. Recipients must also ensure that they do not compel beneficiaries
of DOJ-funded programs to participate in twelve-step programs. They cannot penalize a
beneficiary who chooses not to participate in a twelve-step program.

Can a recipient use DOJ financial assistance to purchase or develop literature or
other materials that promote the twelve-step model of recovery?
No. This is a clear example of using DOJ financial assistance to engage in a religious
activity.

2

See the cases in the Resources section that appears at the end of this document.

If a recipient uses DOJ funds to subsidize in whole or in part the salary and benefits
of one or more staff positions, how can the recipient ensure that this does not result
in supporting a twelve-step recovery program?
Recipients must ensure that staff members fully funded by DOJ are not involved with
twelve-step programs whereby they are instructing or indoctrinating clients on the twelve
steps. For example, DOJ-funded staff members as part of their employment cannot
supervise or lead twelve-step meetings or courses; they cannot counsel or treat clients
based on the twelve-step model; and they cannot read to clients from literature
expounding twelve-step programs.
For staff positions subsidized both with DOJ financial assistance and private funds,
recipients must ensure that DOJ financial assistance is not subsidizing any portion of staff
members’ time spent on twelve-step programs. Staff members could clearly document
the number of hours spent on secular activities associated with the DOJ-funded program
to ensure that time spent on twelve-step programs is completely separate from time spent
on permissible secular activities.

If rental or construction costs are allowable under the terms of a grant award, may
a recipient use DOJ funds to rent, lease, construct, or renovate a facility where a
twelve-step program will take place?
Yes, as long as the recipient only uses DOJ funds to subsidize the costs attributable to
permissible secular activities occurring within the facility and uses private funds to
subsidize the costs attributable to the twelve-step program. Where a recipient expends
DOJ funds on the rental, lease, construction, or renovation of a facility that will be used
for both secular activities permissible under the grant award and a twelve-step program,
the recipient shall determine the portion of time that the facility will be used to conduct
permissible secular activities and must prorate the costs of the rental, lease, construction,
or renovation of the facility to ensure that the amount of DOJ funding does not exceed the
portion or percentage of costs attributable to the permissible secular activities. For
example, if a recipient uses a facility for permissible secular activities approximately
eighty percent of the time and uses the facility for a twelve-step program approximately
twenty percent of the time, the amount of DOJ funding expended on the rental, lease,
construction, or renovation of the facility cannot exceed eighty percent of the total costs.

How can a recipient ensure that a twelve-step recovery program is conducted
separately in time or location from DOJ-funded activities?
Twelve-step meetings, courses, or counseling sessions held in the community, outside of
a recipient’s facilities, are sufficiently separate in location from DOJ-funded activities so
as not to raise a question about the recipient’s sponsorship of the program. If a twelvestep program takes place in a recipient’s facilities, it may still satisfy the requirement of
being separate in location from DOJ-funded activities, if it takes place in a different room

or floor from where the DOJ-funded activities occur. Twelve-step programs may also
take place in a recipient’s facilities if they take place at a different time from the DOJfunded program. For example, the twelve-step program could take place either before or
after the DOJ-funded program; however, the recipient must make clear that the twelvestep program is not part of the DOJ-funded program.

Once a recipient ensures that it is not using DOJ financial assistance to support a
twelve-step recovery program and the program is being held separately in time or
location from DOJ-funded activities, how can a recipient ensure that participation
in a twelve-step program is voluntary for beneficiaries of the DOJ-funded activities?
Recipients of DOJ financial assistance must ensure that they are not mandating
beneficiaries of the DOJ-funded programs to participate in any twelve-step programming.
While it is permissible to require a beneficiary to participate in substance abuse
treatment, recipients cannot only offer twelve-step programs; recipients must offer at
least one alternative treatment program that is secular in nature. Recipients should also
be careful that they are not coercing beneficiaries to participate in twelve-step programs
by making DOJ-funded services or benefits contingent upon participating in the twelvestep program, or otherwise leveraging DOJ-funded services to influence an individual's
decision to participate in a twelve-step program. When assessing whether such decisions
by program beneficiaries are voluntary, funding recipients should be mindful that
beneficiaries of substance abuse services may be particularly susceptible to pressure or
persuasion to engage in activities.

What are some examples of alternative treatment or recovery programs that are
secular in nature?
In addition to one-on-one and group counseling sessions that have no religious content,
some examples of secular treatment programs include SMART Recovery
(http://smartrecovery.org.), Rational Recovery (http://rational.org/), Secular
Organizations for Sobriety/Save Our Selves (http://cfiwest.org/sos), and LifeRing
(http://lifering.org). The DOJ provides this partial list of alternative programs solely as
information without endorsing any program or commenting on its efficacy.

What is the responsibility of a State Administering Agency if it discovers that a
recipient, subrecipient, or contractor receiving DOJ financial assistance includes a
twelve-step program in its services?
If a State Administering Agency has any questions regarding whether a subrecipient’s or
contractor’s inclusion of a twelve-step program in its services and activities complies
with the Equal Treatment Regulations, the State Administering Agency may contact the
Office for Civil Rights at (202) 307-0690 or via email at askOCR@ojp.usdoj.gov.

Whom should I contact if I have questions about how the Equal Treatment
Regulations relate to twelve-step recovery programs conducted by a recipient of
DOJ financial assistance?
The Office for Civil Rights is available to provide guidance on how the Equal Treatment
Regulations relate to twelve-step recovery programs. For technical assistance, please call
the Office for Civil Rights’ main line at (202) 307-0690.

Resources
● Miner v. Goord, No. 09-0674-cv, 2009 WL 4072085 (2d Cir. Nov. 25, 2009) (holding
that the twelve steps of AA are religious in nature).
● Inouye v. Kemna, 504 F.3d 705 (9th Cir. 2007) (holding that AA has substantial
religious components and that compelling individuals to participate in AA violates the
Establishment Clause).
● Cox v. Miller, 296 F.3d 89 (2d Cir. 2002) (finding that AA’s activities must be treated
as religious for purposes of the Establishment Clause).
● DeStafano v. Emergency Hous. Group, Inc., 247 F.3d 397 (2d Cir. 2001) (finding that
the AA program is a religion for Establishment Clause purposes).
● Warner v. Orange County Dep’t of Prob., 115 F.3d 1068 (2d Cir. 1997) (concluding
that the AA program has substantial religious components and AA meetings are
intensely religious events).
● Kerr v. Farrey, 95 F.3d 472 (7th Cir. 1996) (holding that the twelve-steps underlying
AA programs are based on the monotheistic idea of a single God or Supreme Being,
or, in other words, a religious concept of a Higher Power).
● Care Net Pregnancy Ctr. of Windham County v. U.S. Dep't of Agric., No. 11-2082
(RBW), 2012 WL 4801777 (D.D.C. Oct. 10, 2012) (upholding a hearing officer's
determination that a faith-based applicant for U.S. Department of Agriculture (USDA)
funding would violate the USDA's regulations, Equal Opportunity for Religious
Organizations, 7 C.F.R. § 16.3, where it intended to use USDA financial assistance to
fund the complete acquisition cost of a facility to be used for both secular and religious
activities).
● Hazle v. Crofoot, No. 2:08-cv-00295-GEB-KJM, 2010 WL 1407966 (E.D. Cal. Apr. 7,
2010) (concluding that a twelve-step recovery program based on the principles of AA
and NA contained religious components).
● Freedom from Religion Found., Inc. v. McCallum, 179 F.Supp.2d 950 (W.D. Wis.
2002) (concluding that while AA is not a traditional form of religious worship the
content of AA is religious in nature, and finding that an agency’s ability to estimate
how much time counselors spend on religious versus non-religious matters does not
mean that it is possible to make a clear distinction between the two roles that
counselors play).
● Warburton v. Underwood, 2 F.Supp.2d 306 (W.D.N.Y. 1998) (finding that the
emphasis placed on God, spirituality, and faith in a Higher Power by twelve-step
programs such as AA and NA supports a determination that the programs are

religious).
● Exec. Order No. 13559, 75 Fed. Reg. 71319 (Nov. 17, 2010), available at
http://www.gpo.gov/fdsys/pkg/FR-2010-11-22/pdf/2010-29579.pdf.
● Exec. Order No. 13279, 67 Fed. Reg. 77141 (Dec. 12, 2002), available at
http://www.gpo.gov/fdsys/pkg/FR-2002-12-16/pdf/02-31831.pdf.
● U.S. Department of Justice, Equal Treatment for Faith-Based Organizations, 28
C.F.R. pt. 38, available at
http://www.gpo.gov/fdsys/pkg/CFR-2000-title28-vol1/content-detail.html.
● Substance Abuse and Mental Health Services Administration, An Introduction to
Mutual Support Groups for Alcohol and Drug Abuse, 5 Substance Abuse in Brief Fact
Sheet (Spring 2008), available at
http://kap.samhsa.gov/products/brochures/pdfs/saib_spring08_v5i1.pdf.

